Citation Nr: 1525479	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  09-05 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 30, 2012, and to an initial rating greater than 10 percent thereafter, for right shoulder arthritis.

2.  Entitlement to an initial rating in excess of 30 percent for a gastrointestinal disability.  

3.  Entitlement to service connection for iron-deficiency anemia. 

  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty from May 1977 to April 2004.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO granted, in pertinent part, service connection for a right shoulder disability for a gastrointestinal disability (which was characterized as GERD and hiatal hernia).  The RO also denied a claim for service connection for iron-deficiency anemia.  

While on appeal, service connection was granted for gastroparesis and cholecystitis; all of the gastrointestinal disabilities are included in the single rating for a service-connected gastrointestinal disability currently on appeal. 

In September 2011, the Veteran testified during a Board videoconference hearing before a Veterans Law Judge (VLJ); a transcript of the hearing is of record.  The VLJ who held the September 2011 hearing subsequently retired from the Board.  In January 2013, the Veteran was notified of this fact and offered an opportunity to present testimony before a new Veterans Law Judge.  The Veteran did not respond.  

With respect to the claims for higher ratings, because the Veteran has disagreed with the initial ratings assigned following the award of service connection for the right shoulder and gastrointestinal disability, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  With respect to the right shoulder, although an increased rating was granted during the pendency of the appeal, inasmuch as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.   

With the exception of the Veteran's claim of entitlement to a higher rating for the right shoulder disability, the remaining claims on appeal are addressed in the REMAND and are remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

For the entire period on appeal, including the period prior to March 20, 2012, the manifestations of the Veteran's degenerative joint disease (arthritis) of the right shoulder have primarily consisted of painful motion, pain while sleeping on her right side, and difficulty lifting items above her head.


CONCLUSIONS OF LAW

1.  For the period prior to March 20, 2012, the criteria for a 10 percent rating, but no higher, for degenerative joint disease of the right shoulder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5201 (2014). 

2.  The criteria for a disability rating greater than 10 percent for degenerative joint disease of the right shoulder, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5003, 5201 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (here, the RO).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection or §1151 claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 2005 and March 2006, prior to the February 2007 rating decision on appeal.  The October 2005 letter informed her of, among other things, what evidence was required to substantiate what was then a claim for service connection for the right shoulder.  This letter also informed the Veteran of her and VA's respective duties for obtaining evidence.  The March 2006 letter also included general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  The February 2007 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the letters meet the VCAA's content of notice and timing requirements.

Furthermore, although no additional notice for the downstream issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, the December 2008 SOC set forth the criteria for evaluating this disability.  The Veteran was afforded the appropriate opportunity to respond to the additional notice provided before the claims file was returned to the Board.  Moreover, following the Board's January 2012 remand, the claim was readjudicated by the AOJ in the December 2012 rating decision. 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Board finds that all necessary development has been accomplished.  First, the AOJ obtained VA and Tricare treatment records.  The Board acknowledges that it appears that the Veteran also received private treatment for her shoulder for which the records have not been obtained.  See Hearing Transcript indicating right shoulder treatment from Little Company of Mary Hospital (LCMH) prior to the appeal period.  However, as explained below, the Veteran was offered the opportunity to supply private treatment records or an authorization and consent form in order for treatment records to be obtained, in the October 2005 VCAA letter.  In response, she provided a few records from LCMH in February 2009, but she did not provide records related to the right shoulder disability or an authorization and consent form for additional records from LCMH to be obtained.  

Next, specific medical examinations pertinent to the right shoulder claim were obtained in July 2006 and March 2012.  The Board acknowledges the Veteran's statement that the July 2006 VA examination report does not adequately reflect her right shoulder symptoms and the Board agrees.  As explained below, the Veteran has offered competent and credible statements consistent with objective evidence of record such that the Board finds the July 2006 VA examination report to be inadequate with respect to findings regarding painful motion.  Therefore, the Board will only consider the Veteran's own statements made during the July 2006 VA examination and disregard the objective findings in the report.  Further, the Veteran was reexamined subsequent to the inadequate examination and the Board finds the March 2012 VA examination report to be an adequate report upon which to base a decision as the examiner reviewed the file, conducted a thorough examination and interview with the Veteran.  The Board also has considered the examiner's objective findings during the March 2012 VA examination to apply to the entire period on appeal. 

The Veteran was provided an opportunity to set forth her contentions during the September 2011 hearing before a VLJ who is now retired.  In Bryant v. Shinseki, 23 Vet.  App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ essentially elicited testimony necessary to determine the nature of the Veteran's claims for a higher initial rating for the right shoulder.  As such, the Board finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The Board also is satisfied that the AOJ substantially complied with the January 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As directed by the Board in the January 2012 remand, the AOJ secured additional VA treatment records, afforded the Veteran a VA examination, and readjudicated the claim via the December 2012 rating decision.  The Board acknowledges that an SSOC was not issued with respect to the right shoulder claim but such is not required as the claim was readjudicated in the December 2012 rating decision with respect to the entire period on appeal.  In this regard, the December 2012 rating decision explained that an increase was granted effective March 20, 2012 because the AOJ determined that such date was the first date of an objective observation of painful motion.  In making such determination, the AOJ reviewed all of the evidence of record and determined that an increase was not appropriate prior to that date.  Thus, both periods on appeal were readjudicated by the AOJ, as directed by the Board, by way of the December 2012 rating decision.  For all of these reasons, the Board finds that the AOJ substantially complied with the Board's remand directives and the Veteran is not prejudiced by the Board proceeding to adjudicate the claim for a higher initial rating for any period on appeal.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate the claim for a higher initial rating, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters decided.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.
 
The disability rating for the Veteran's service-connected right shoulder disability was assigned under DC 5003, which is indicative of degenerative arthritis.  See 38 C.F.R. § 4.27.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating. Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the arm is evaluated under DC 5201, which provides for the following ratings for the major extremity: 20 percent for motion limited to shoulder level, 30 percent for motion limited to midway between the side and shoulder, and 40 percent for motion limited to 25 degrees from the side.  

Standard ranges of shoulder motion are forward elevation (flexion) and abduction from 0 to 180 degrees, each (with shoulder level at 90 degrees); and external and internal rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I.

Under DC 5203, for the major or minor extremity, malunion of the clavicle or scapula, and nonunion without loose movement, warrants a 10 percent rating. Dislocation, or nonunion with loose movement, warrants a 20 percent rating for the major or minor extremity.  As the Veteran is right-handed, her right shoulder disability affects his major extremity.  DC 5203 alternatively provides that the disability may be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App. at 202.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Board finds that an initial rating of 10 percent, but no higher, is warranted for the Veteran's service-connected right shoulder disability for the period prior to March 20, 2012.  In this regard, the Veteran had confirmed degenerative arthritis in her right shoulder and objective findings of painful motion of the right shoulder were noted by the March 2012 VA examiner.  Further, credible evidence indicates that the Veteran had painful motion during the entire period prior to March 20, 2012.  The Board acknowledges that the July 2006 VA examiner determined that the Veteran did not have painful motion; however, the Board finds the examiner's report to be inadequate with respect to findings regarding painful motion.  In this regard, during the VA examination, the Veteran offered competent and credible statements that she experienced pain with flare-ups, lifting her arm over her head and she treated her pain with medication and therapy.  The Veteran also offered a competent and credible statement in April 2007 explaining that she had taken pain medication on the day of her examination.  A September 2006 Tricare treatment record indicates that she took acetaminophen daily.  Further a May 2007 VA examination report for an issue not on appeal indicates that she regularly took pain medication for joint pain.  With respect to the shoulder specifically, in her April 2007 statement, she reported pain when lifting her arms.  During the July 2006 VA examination, she reported pain and difficulty raising her arm above her head.  The Board finds the Veteran's statements to be credible as she has also offered sworn testimony that she underwent private treatment for her right shoulder prior to the effective date of service connection where she was taught exercises to maintain flexibility in her joints.  Such testimony is consistent with the lists of prescription "medication" provided by the Veteran, dated in November 2005 and April 2006, which included rubber bands for arthritis in the shoulders.  Additionally, in a February 2009 written statement, she reported that she exercises her shoulder every day with rubber bands to strengthen her shoulder and reduce pain in the shoulder.  It reasonable to infer that the Veteran sought such treatment due to painful motion.  

The Board notes that the Veteran's statements regarding her shoulder pain are competent as she is competent to report observations that come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Board finds that her statements regarding such pain as well as the treatment with medication and exercise are credible as they are consistent with other clinical evidence of record.  Further, the credibility of the November 2005 and April 2006 statements are bolstered by the fact that they were made prior to the Veteran's knowledge that the July 2006 VA examiner noted she had no painful motion. 

For all of these reasons, the Board finds the Veteran's statements regarding her right shoulder symptomatology including painful motion, and the fact that she had taken pain medication prior to the July 2006 VA examination, to be credible.  Given the Veteran's credible statements, the July 2006 VA examination report does not adequately reflect the Veteran's symptoms during the period prior to March 20, 2012.  

As the Board has found the July 2006 VA examination report to be inadequate with respect to the findings regarding painful motion, and found the Veteran's statements to be credible and consistent with the objective observations of painful motion at a subsequent examination, the Board resolves all doubt in the Veteran's favor and finds that she has had painful motion in the shoulder at all times pertinent to the claim for service connection.  Thus, she is entitled to a 10 percent rating for her service-connected right shoulder disability under DC 5003.  

The Board observes that a rating in excess of 10 percent is not warranted under DC 5003 for the Veteran's service-connected right shoulder disability.  In this regard, there has been no X-ray finding of arthritis in two or more major or minor joints, with occasional incapacitating episodes, to warrant a 20 percent rating under this code.  In fact, no incapacitating episodes have been noted in the VA treatment records or reported by the Veteran.   

Additionally, higher ratings are not warranted for limitation of motion for the Veteran's service-connected right shoulder disability.  The evidence does not indicate that, at any point since effective date of the award of service connection, the Veteran's right shoulder disability has been shown to be any more disabling than as represented by the assigned 10 percent rating.  As noted, under DC 5201, the next higher 20 percent disability rating is assignable for motion limited to shoulder level.  In this case, even with pain, the Veteran has never been observed to have arm motion limited to shoulder level or worse.  Her abduction has never actually been measured as limited to at or below shoulder level (90 degrees).  Rather, during the March 2012 VA examination, she had flexion and abduction to 170 degrees before pain.  VA and Tricare treatment records do not indicate more severe limitation of motion for any time pertinent to the claim for service connection.  Moreover, when she has described her limitation during a flare-up, she has only indicated difficulty raising her arm above her head, pain sleeping on her right side, and discomfort lifting items above her head.  The Board acknowledges that during the July 2006 VA examination, she also reported experiencing difficulty lifting her arms during cold, rainy weather, but later in the examination, she specified difficulty lifting her arms above her head and reported that she was able to perform her activities of daily living.  As head level is higher than shoulder level, the Board finds that neither clinical findings, nor lay evidence, indicate that the Veteran's motion is limited to shoulder level.   

The Board has considered the March 2012 VA examination findings that the Veteran had localized tenderness or pain on palpation of the right shoulder joint/soft tissue/bicep tendon but did not have any guarding.  The Board notes the March 2012 VA examination report reflects that the Veteran had full muscle strength on testing of abduction and flexion.  The examination report also noted that the Hawkins' Impingement test was positive on the right side, which the examiner  explained may signify rotator cuff tendinopathy or tear.  Additional testing using the "empty can test," "external rotation/infraspinatus strength test", and "lift off subscapularis test" were all negative.  The March 2012 VA examiner noted that X-ray findings showed that the Veteran had mild degenerative arthritis in the right shoulder with no significant degenerative changes of the glenohumeral joint, no soft tissue calcifications, and Bigliani Type II acromial morphology.  The examiner also noted an impression of rotator cuff syndrome.  

While the Veteran has reported flare-ups, there is no evidence indicating that her functional impairment is impacted to the level where her motion is limited such that she cannot lift her arm past shoulder level, or worse, during such times.  In this regard, during the March 2012 VA examination, the Veteran reported that during a flare up she has increased pain and difficulty using her arm.  She also reported that during a flare-up she increases medications and decreases activity, and that a flare-up may last two weeks.  On physical examination, the March 2012 VA examiner noted that the Veteran had right shoulder flexion and abduction to 170 degrees before pain.  The Veteran was able to perform repetitive-use testing without any additional limitation of motion with respect to flexion and abduction.  The examiner noted that the only functional loss was pain on movement.  Thus, the Board finds that the preponderance of the evidence supports a 10 percent rating, but no higher, for right shoulder arthritis with painful motion even taking into account the Veteran's additional functional limitation due to pain and other symptoms such as pain while sleeping on her right side and discomfort lifting bags and briefcases above her head.  See also 38 C.F.R. §§ 4.40, 4.45.

The Board also finds that no higher rating is assignable under any other diagnostic code for evaluating musculoskeletal impairment of the shoulder.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that separate ratings may be assigned if the symptomatology is not duplicative or overlapping).  

There is no evidence of any ankylosis warranting consideration under DC 5200.  The minimum 30 percent rating under DC 5200 requires favorable ankylosis with abduction to 60 degrees.  Again, the Veteran had abduction to 170 degrees before pain during the March 2012 VA examination.  Further, the March 2012 VA examination report specifically noted there was no ankylosis.  Moreover, the VA and Tricare treatment records do not indicate that she had ankylosis at any time pertinent to the appeal or that her abduction was ever limited to 60 degrees.  

DC 5202 only is applicable to impairment of the humerus, which is not shown here.  See 38 C.F.R. 4.71a.  Specifically, a 20 percent rating is warranted for recurrent dislocation with infrequent episodes and guarding at shoulder level.  Here, no dislocation has been noted in the VA, Tricare records, or VA examination reports, or reported by the Veteran at any time pertinent to the appeal.  Further, the March 2012 VA examiner specifically found that there was no guarding. 

Under DC 5203, a 20 percent rating is assignable for dislocation or nonunion, with loose movement, of the clavicle or scapula.  Although the Veteran has difficulty lifting her arm above her head, she has not experienced dislocation or nonunion and none has been noted by the VA or Tricare treatment providers or VA examiners.  As such, a 20 percent rating under this DC is not assignable.

In reaching these conclusions, the Board has considered the Veteran's statements that she is entitled to a higher initial rating for her right shoulder disability because her symptoms are more severe than that reflected by the assigned rating.  The Board points out, however, that lay assertions made in support of a claim for a higher rating typically are not entitled to more weight than the objective findings rendered by trained medical professionals.  See 38 C.F.R. § 3.159 (a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir, 2007).  Here, as indicated above, a higher rating for the  Veteran's right shoulder disability requires specific clinical findings as to range of motion, ankylosis, and other impairment that the Veteran simply is not competent to render.  Moreover, the Veteran is not competent to establish, on the basis of her own lay assertions, that her disabilities warrant specific ratings.

The Board has considered whether staged ratings under Fenderson, 12 Vet. App. at 119, are appropriate for the Veteran's service-connected right shoulder degenerative arthritis; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted.

Extraschedular 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111(2008).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

Here, the Board finds that the rating currently assigned 10 percent rating, when applied to the entire period on appeal, reasonably contemplates the extent and severity of the Veteran's symptoms of painful motion, limited motion, pain while sleeping on her right side, and discomfort lifting items above her head, and rotator cuff disorder, and higher ratings are provided for consideration of greater disability and symptoms (i.e., ankylosis, limitation of motion to shoulder or worse, guarding, dislocation or nonunion), than currently shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Id., at 115.  

The Board next notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, the Veteran's right shoulder disability is rated appropriately as a single disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met and referral of the claim for extra-schedular consideration is not warranted.  See also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that a TDIU claim may be considered  a component of a claim for higher rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has not claimed to be unemployable due to her right shoulder disability.  In fact, she has reported consistently that she is not working because she is retired.  Because the record does not otherwise raise the Veteran's entitlement to a TDIU due to the right shoulder, a TDIU claim need not be addressed. 


ORDER

Entitlement to an initial 10 percent rating, but no higher, for the period prior to March 30, 2012, for right shoulder arthritis is granted.

Entitlement to an initial rating greater than 10 percent effective March 30, 2012, for right shoulder arthritis is denied. 


REMAND

The Veteran contends that her service-connected gastrointestinal disability is more disabling than currently evaluated.  She also contends that she incurred iron-deficiency anemia during active service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.  

In accordance with the January 2012 remand, the Veteran was afforded a VA examination in March 2012.  The impetus for the VA examination was the Veteran's sworn testimony regarding her symptoms of chronic cough and hoarseness that she believed were associated with her gastrointestinal disorder.  During the March 2012 VA examination, the Veteran reported chronic cough and hoarseness.  The March 2012 VA examiner explained that the Veteran was in the process of being worked up to determine whether her severe thyroid nodules were actually the cause of these symptoms.  However, it appears that no definitive report regarding the etiology of these symptoms has been obtained. 

VA outpatient treatment records dated in June 2012, authored by the Veteran's VA primary care physician, note the Veteran's complaints of having a hoarse voice for a long time as well as "acidy stuff reflux."  Further, an August 2012 VA outpatient treatment record noted that the Veteran "has had worsening GERD."  The VA provider noted that the Veteran was on a proton pump inhibitor that she took twice daily and that the Veteran was unable to identify trigger foods.  The VA provider noted that the Veteran experienced dry mouth and used lozenges to help make saliva.  The VA provider noted that Veteran's complaint that she felt like she cannot swallow well due to the dry mouth and also noted that a recent CT scan showed a thymic mass.  The outpatient treatment records indicate that the Veteran's gastrointestinal medication was increased in August 2012 as well.  The VA provider also noted that the Veteran had seen an ear, nose, and throat specialist for hoarseness.  Another August 2012 VA physician noted that the Veteran was still in the process of having the thymic mass workup completed.  

An August 2012 VA otolaryngology consult addressed the Veteran's hoarseness but did not specifically identify the etiology of the hoarseness.  The VA physician noted that the Veteran would continue omeprazole (medication for GERD) and voice therapy.  

As a question remains as to whether chronic cough and hoarseness are due to thyroid nodules or service-connected gastrointestinal disorder, the Board finds that an opinion should be obtained from an endocrinologist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

Further, given the August 2012 VA provider's comment that the Veteran had worsening GERD symptoms and that the medication used to treat the symptoms was increased at that time, the Board finds that the Veteran's gastrointestinal disability may have worsened since the March 2012 VA examination over three years ago.  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability consideration, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a Veteran with a thorough and contemporaneous medical examination).
 
With respect to the claim for service connection for anemia, the Board remanded the claim in January 2012 for a VA examination.  The Veteran underwent a VA examination in March 2012; however, the VA examination report is deficient for several reasons.  First, the examiner appears to have only based the opinion on treatment records dating back to December 2010, rather than the entire record.  Additionally, the examiner appears to have based the opinion on inaccurate facts as the examiner did not address the Veteran's statements that she had symptoms of anemia such as numbness and tingling in her hands and feet, cold hands and feet, brittle nails, and that she had a heart murmur, all attributable to anemia.  See April 2007 statement.  In the January 2012 Remand, the Board specifically directed the examiner to opine as to whether it is at least as likely as not that the Veteran would have iron deficiency anemia without the vitamin supplements.  Although the examiner did not answer directly, the Board acknowledges the examiner's statement that taking iron supplements is not evidence that the Veteran is iron-deficient.  However given the Veteran's alleged anemia symptoms, further explanation is necessary.  For these reasons, a remand to obtain an addendum opinion is required.  See Stegall, 11 Vet. App. at 268; see also Barr, 21 Vet. App. at 312.  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.  

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for a gastrointestinal disability and/or for iron-deficiency anemia since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, forward the claims file and a copy of this REMAND to an appropriate clinician for him or her to provide an opinion regarding the nature and etiology of any symptoms of chronic cough and hoarseness.  The clinician should determine whether the Veteran's chronic cough and hoarseness symptoms are due to her thyroid nodule disorder.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the clinician must explain why this is so.

3.  Thereafter, schedule the Veteran for appropriate VA examination to determine the current nature and severity of her service-connected gastrointestinal disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all current manifestations of the Veteran's gastrointestinal disability, if possible.  The examiner also should discuss the impact that the Veteran's gastrointestinal disability has on her employability.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the clinician must explain why this is so.

4.  Forward the Veteran's claims file and a copy of this REMAND to the clinician who conducted the Veteran's March 2012 VA examination in order for this clinician to provide an addendum opinion concerning the nature and etiology of iron deficiency anemia, if diagnosed.  If, and only if, the March 2012 VA clinician is unavailable, then forward the Veteran's claims file and a copy of this REMAND to another appropriate clinician for his or her review and opinion.  The March 2012 VA examiner or other appropriate clinician should answer the following questions: 

(i)  At any time pertinent to the claim for service connection, has the Veteran had a current diagnosis of anemia?  In making this determination, the examiner is asked to consider the service treatment records documenting diagnoses of iron deficiency and anemia and the fact that, during the pendency of the appeal, the Veteran takes vitamin supplements with iron.  The examiner must consider the Veteran's lay statements regarding her claimed anemia symptoms of brittle nails, cold hands and feet, tingling hands and feet, and heart murmur; 

(ii) If so, is it at least as likely as not (i.e. 50 percent probability or higher) that any current iron deficiency anemia had its onset in service or is otherwise etiologically related to service?; 

(iii) If the Veteran is found to have had anemia at any time pertinent to the claim for service connection and it is found to be unrelated to service, is it a symptom of her gastrointestinal disorder? If so, please indicate the level of severity of the anemia (i.e., moderate).  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the clinician must explain why this is so.

5.  The Veteran should be given adequate notice of the requested examination which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


